04/16/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0095


                                         DA 21-0095
                                                                            ilLED
 JADA KU,                                                                   APR 1 6 2021
                                                                         Bovven Greenwood
             Plaintiff and Appellant,                                  Clerk of Supreme
                                                                                        Court
                                                                          State of Montana

       v.                                                             ORDER

 GREAT FALLS PUBLIC SCHOOLS,

             Defendant and Appellee.


       Appellant Jada Ku, pro se, filed the opening brief on appeal on April 14, 2021.
Rules 10 through 13 of the Montana Rules of Appellate Procedure set forth the
requirements for filing appellate briefs. The Court has determined that Appellant's brief
does not comply with these rules. Accordingly,
       IT IS ORDERED that the signed original and copies of the referenced brief be
returned for revisions necessary to comply with the Montana Rules of Appellate Procedure.
In particular, the Appellant's opening brief rnust be revised to include:
       1. A table of contents and authorities, a statement of issues presented for
          review to indicate the nature ofthe case, a statement ofthe case to explain
          what occurred at the trial court level, a statement offacts with citations to
          the record, the applicable standard ofreview, a summary ofthe argument,
          an argurnent, and a conclusion, pursuant to Rule 12(1)(a) through (h);
       2. References to the record on appeal, e.g., Transcript, p. 231, Judgment, p.
          3, or Motion for Summary Judgment, p. 2, pursuant to Rule 12(9); and
       3. A signed certificate of coinpliance, pursuant to Rule 11(4)(e), that states
          that the document's line spacing is proportionately spaced, the text is
          double spaced, and the calculated word count;

      IT IS FURTHER ORDERED that the signed original and copies ofthe revised brief
ordered herein be filed within fourteen (14) days of the date ofthis Order with the Clerk of
this Court and that one copy of the revised brief be served on each counsel of record;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt;
       IT IS FURTHER ORDERED that the Clerk of Court is directed to provide
Appellant with a copy of the Civil Handbook for litigants proceeding before this Court
without an attorney;
       IT IS FURTHER ORDERED that the tirnes for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief; and
       IT IS FURTHER ORDERED that the Clerk of this Court is directed to mail a true
copy of this Order, together with all copies of Appellant's brief, to Appellant and to mail a
true copy of this Order to all counsel upon whom the brief was served.
      DATED this          day of April, 2021.
                                                 For the Court,

                                                                    42

                                                                  Justice




                                            2